Citation Nr: 0334632	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-22 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for frozen feet 
residuals.

2.  Entitlement to service connection for sunray poisoning.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.

This matter initially came before the Board on appeal from a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) of Nashville, Tennessee.

In a VA Form 21-4138 dated in November 2002, the veteran 
raised the issue of entitlement to nonservice connected 
pension.  As this matter has not been adjudicated, it is not 
properly before the Board and is referred to the RO for 
action deemed appropriate.


REMAND

With regard to the claims for service connection for frozen 
feet residuals and sunray poisoning, the veteran is advised 
that, to establish service connection, there must be evidence 
of an etiologic relationship, or link, between a current 
disability and events in service or a disease incurred or 
aggravated there.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  The requisite link between a current disability 
and military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997); 38 C.F.R. § 3.303(b).  

In this case, there is little competent evidence that the 
veteran sustained frozen feet and sunray poisoning in 
service.  Available service medical records do not reflect 
complaints, diagnoses, or treatment of frozen feet or sunray 
poisoning.  The paucity of evidence of in-service incurrence 
of injury or disease is not the only shortcoming in these 
claims for there is no medical evidence in this record that 
links any current disability to his military service.  In 
fact, there is no medical evidence that frozen feet residuals 
or sunray poisoning has been treated or diagnosed post 
service.  Post service medical records have been obtained and 
reflect periodic treatment for diabetes, hypertension, gout, 
hypertrophic actinic keratosis and Parkinson's disease over 
the years.  

However the record also indicates that VA has not afforded 
the veteran appropriate examination with medical opinion 
rendered as to whether he currently has frozen feet residuals 
or sunray poisoning and, if so, the etiology of each.  The 
veteran alleges that he sustained cold injury to both feet 
and sunray poisoning during his service in Korea as a 
mechanic.  The VA has a duty to assist the veteran in the 
development of facts pertinent to his claims.  The Board must 
consider only independent medical evidence to support its 
findings rather than provide its own medical judgment.  
Colvin v. Derwinski,  1 Vet. App. 171 (1991).  Adequate 
medical opinion regarding the etiology of the veteran's 
claimed disabilities is deemed warranted for the Board to 
equitably decide this appellate issue, and should therefore 
be obtained.  

The Board also notes that the veteran testified that he was 
treated by the VA for the disabilities now at issue on 
appeal.  As the veteran claims to have been treated at a VA 
facility beginning in 1993, another attempt should be made to 
obtain all available records.  In addition, a review of the 
evidence of record discloses that the veteran is in receipt 
of Social Security Administration (SSA) disability benefits.  
Neither a copy of the decision granting Social Security 
disability benefits to the veteran, nor the medical records 
used in rendering that determination are of record.  

Lastly, while the case is in remand status, the RO should 
provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Specifically, the 
veteran should be informed as to what evidence is necessary 
to support his claim, what evidence VA will obtain, and what 
actions the veteran is responsible for.  See 38 U.S.C.A. 
§ 5100 et. seq. (West 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers, VA or non-VA, who treated him 
for frozen feet residuals and sunray 
poisoning since his discharge from 
service.  Of particular interest are all 
records from the VA facility referred to 
during the veteran's travel board 
hearing.  After securing the necessary 
release, the RO should attempt to obtain 
all records not already associated with 
the claims file.  If any records 
identified by the veteran cannot be 
obtained, he and his representative 
should be so informed and it should be 
documented in the claims folder.  

3.  The RO contact the SSA and obtain 
complete copies of any disability 
determination(s) made concerning the 
veteran and copies of the medical records 
that served as the basis for any such 
decision(s).  If the veteran's SSA award 
is not based on disability, information 
should be placed into the record to this 
effect.  

4.  The veteran should be afforded a VA 
examination to more accurately determine 
the exact nature and etiology of any 
current frozen feet residuals and sunray 
poisoning, and the extent, if any, to 
which any pathology now present is 
related to service.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  The examiner should elicit 
from the veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  The examinations 
should include any diagnostic testing 
that is deemed necessary for an accurate 
assessment and the examiners should 
review the results of any testing prior 
to completing the report. A complete 
diagnoses should be provided.  On the 
basis of the current examination findings 
and information in the claims file, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that frozen feet residuals and sunray 
poisoning are attributable to any disease 
or injury suffered during his service, 
intercurrent causes, or to a combination 
of such causes or to some other cause or 
causes.  

If the veteran does not currently have 
frozen feet residuals or sunray 
poisoning, which could be regarded as 
having been incurred in or aggravated 
while the veteran was in service, the 
examiners must specifically indicate so.  
The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed.  The 
conclusions of the examiner should 
reflect review of the claims folder, and 
the discussion of pertinent evidence such 
as service medical records.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefit sought on appeal remains denied, 
the RO must furnish the veteran and his 
representative an appropriate 
supplemental statement of the case to and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




